DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2022 has been entered.
 
Claim status in the amendment received on 7/15/2022:
Claims 21-24, 27, 29-34, 37 and 40 have been amended.
Claims 25-26 and 35-36 have been cancelled.
Claims 21-24, 27-34 and 37-40 are pending.
Response to Amendments
Applicant’s amendments have been considered and in response to the amendments:
The previous double patenting have been withdrawn.
The previous 112(b) rejections have been withdrawn.


Response to Arguments
Applicant's arguments filed in the amendment received on 7/15/2022 have been fully considered but they are not persuasive.
The amended claims are addressed in the following rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 21-22, 24, 27-29, 31-32, 34 and 37-39  is/are rejected under 35 U.S.C. 103 as being unpatentable over Salevan et al. (Pub. No.: US 20100223383 A1) in view of Gupta et al. (Patent No.: US 10469309 B1).
As to claim 21, Salevan teaches a system to manage cloud services, comprising: 
a resource utilization system comprising one or  more processors  (fig. 1) to: 
determine a utilization value of a cloud service caused by  a client device during a time interval (fig. 4, 430, i.e. the value compared to gate point and paragraph [0019]); 
generate, based on a policy associated with the client device and the determined utilization value, a service ticket data structure (fig. 4, 440, notification to the user teaches a service ticket);
provide the generated service ticket data structure to a support agent (fig. 4, 440, “notifying user to review dynamic provisioning strategies”). 
Salevan does not explicitly teach ticket comprising utilization and time interval and provide the ticket to electronic board for processing.
However, in the same field of endeavor (cloud computing) Gupta teaches a service ticket data structure indicating the utilization value and the time interval (fig. 4); and 
provide the generated service ticket data structure to an electronic board for processing and assignment to a support agent (“alert table”, in fig. 4, teaches electronic board, the alert table is processed and assigned to “system administrator”, as shown in fig. 7 and col. 12, lines 43-45).
Based on Salevan in view of Gupta, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate ticket comprising utilization and time interval and provide the ticket to electronic board for processing (taught by Gupta) with the utilization alert (taught by Salevan) in order to provide the user with more detailed information about the alert and make the alerts more informative to the user which make the system more useful.

As to claim 22, Salevan teaches a server, different from the utilization system, hosting the cloud service (fig. 1, 104).

As to claim 24, Salevan teaches the resource utilization system generating an instruction to disable the automatic scaling function responsive to the determined utilization value equaling or exceeding  a threshold defined by the policy (fig. 4, 440).  

As to claim 27, Salevan teaches the determined utilization value corresponding to one of bandwidth utilization, memory utilization, processor utilization, storage utilization, and input/output utilization (paragraph [0022]).  

As to claim 28, Salevan teaches wherein the policy comprises a dynamic threshold established by a provider of the cloud service (paragraph [0021]).   

As to claim 29, Salevan teaches the resource utilization system: 
determining a historical utilization of the cloud service by the client device (fig. 4, 430, “consumed work units”); 
predicting, based on the historical utilization, an estimated utilization value for the time interval (fig. 4, 430, “requested + consumed” work units); and 
determining, based on the policy and a comparison of the estimated utilization value and the utilization value, to generate the instruction to disable the automatic scaling function of the cloud service (fig. 4, 440).  

As to claims 31-32, 34, the claims are substantially similar or broader in scope to claims 21-22, 24, respectively. Please refer to each respective claim above.

As to claim 37, Salevan teaches wherein determining comprises determining, by the resource utilization system, a utilization value of a cloud service caused by a client device during a time interval, the utilization value corresponding to at least one of a bandwidth utilization, a memory utilization, a processor utilization, storage utilization, and input/output utilization (paragraph [0022]).  

As to claims 38-39, the claims are substantially similar or broader in scope to claims 28-29, respectively. Please refer to each respective claim above.


Claim(s) 23 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salevan et al. (Pub. No.: US 20100223383 A1) in view of Gupta et al. (Patent No.: US 10469309 B1) and further in view of Atlas et al. (Pub. No.: US 20180027049 A1).
As to claim 23, Salevan in view of Gupta does not explicitly teach monitoring the service via an API.
However, in the same field of endeavor (cloud computing) Atlas teaches resource utilization system monitoring the cloud service via an application programming interface provided by the cloud service (paragraph [0014]).
Based on Salevan in view of Gupta and further in view of Atlas, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate monitoring the service via an API (taught by Atlas) with ticket comprising utilization and time interval and provide the ticket to electronic board for processing (taught by Gupta) with the utilization alert (taught by Salevan) in order to provide the user with more detailed information about the alert and make the alerts more informative to the user which make the system more useful, and in order to utilize the API to facilitate gathering utilization information.

As to claim 33, the claim limitations are substantially similar to claim 23. Please refer to claim 23 above.


Claim(s) 30 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salevan et al. (Pub. No.: US 20100223383 A1) in view of Gupta et al. (Patent No.: US 10469309 B1) and further in view of Zhu et al. (Pub. No.: US 20180329758 A1).
As to claim 30, Salevan teaches the resource utilization system: determining that a server providing the cloud service is configured to automatically modify a configuration of the cloud service to increase capacity based on the utilization value (fig. 4, 450); and 
disable the automatic scaling function for the cloud service (fig. 4, 440).  
Salevan in view of Gupta does not explicitly teach assembling a script to disable the automatic scaling.
However, in the same field of endeavor (cloud computing) Zhu teaches assembling, responsive to a determination to disable the automatic scaling function of the cloud service, a script to disable the automatic scaling function for the cloud service (paragraphs [0056]-[0057] and paragraph [0018], “management instruction” teaches a script).
Based on Salevan in view of Gupta and further in view of Zhu, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate assembling a script to disable the automatic scaling (taught by Zhu) with ticket comprising utilization and time interval and provide the ticket to electronic board for processing (taught by Gupta) with the utilization alert (taught by Salevan) in order to provide the user with more detailed information about the alert and make the alerts more informative to the user which make the system more useful, and in order to automate management of the cloud system which will result in easy to use system.

As to claim 40, the claim limitations are substantially similar to claim 30. Please refer to claim 30 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551. The examiner can normally be reached Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        8/11/2022